Citation Nr: 0921661	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  01-08 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include depressive disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from August 2000 and May 2005 rating decisions of 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The August 2000 RO decision denied 
service connection for PTSD and the May 2005 RO decision 
denied service connection for a psychiatric disability, other 
than PTSD and TDIU.

The claims were previously before the Board in February 2008, 
at which time they were remanded for additional development.
 
In November 2007, the Veteran indicated that he did not wish 
to have a Board hearing on the matters currently on appeal.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, but the 
competent evidence of record does not demonstrate that he 
engaged in combat with the enemy.

2.  No credible supporting evidence establishes or verifies 
that stressors which the Veteran alleges to have experienced 
in service actually occurred.

3.  The competent evidence of record fails to establish that 
the Veteran has a current PTSD diagnosis based on a verified 
in-service stressor.

4.  Psychiatric disability other than PTSD has not been shown 
by competent evidence to be causally related to the Veteran's 
active service, and a psychosis was not demonstrated within 
one year after service.

5.  The Veteran's sole service-connected disability, diabetes 
mellitus, has not been shown by competent (clinical) evidence 
of record to render him unable to obtain and retain 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2008).

2.  A psychiatric disability, other than PTSD, was not 
incurred in, or aggravated by, active service, nor may a 
psychosis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).

3.  The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date will be assigned in 
the event of the award of the benefits sought.
 
In the present case, VA satisfied its duty to notify by means 
of March 2004, June 2004, July 2004, November 2004, March 
2006, July 2008, and September 2008 letters from the agency 
of original jurisdiction (AOJ) to the appellant that informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence 
and provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, VA and 
private treatment records, and Social Security Administration 
records.  Additionally, the claims file contains the 
Veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.

The Board also acknowledges that the Veteran has not been 
afforded a VA examination.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  A has a duty to 
obtain a medical examination if the evidence establishes: (1) 
a current disability or persistent or recurrent symptoms of a 
disability; (2) an in-service event, injury, or disease; and 
(3) the current disability may be associated with the in-
service event, but (4) there is insufficient evidence to make 
a decision on the claim. See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the Board finds that no VA examination is 
necessary to satisfy the duty to assist because there is no 
evidence to corroborate the Veteran's reported Vietnam 
related stressors and no evidence that the Veteran's current 
depression is related to a documented in-service psychiatric 
abnormality.  Further, with respect to the Veteran's TDIU 
claim, the evidence of record is sufficient to make a 
decision on the claim.  In such circumstances, there is no 
duty to obtain a medical examination or opinion.

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  



1.  Service Connection 

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2008).

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat- related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A.  PTSD

The Veteran asserts that service connection is warranted for 
PTSD that is due to both combat and noncombat related in-
service stressors.  

With respect to his combat-related stressors, the Veteran has 
indicated that he saw many Viet Cong killed with 50 caliber 
rifles.  He also asserts that he witnessed the death of two 
of his buddies, M. M. and J.E. and heard about the death of 
many of his friends.  

However, after a review of the record, the Board concludes 
that there is no objective competent evidence that 
establishes that these events occurred, or that the Veteran 
was engaged in combat with the enemy.  In this regard, the 
Veteran's service personnel records reflect that he served in 
Vietnam from August 1967 to March 1968.  Service personnel 
records also establish that his principal duties were that of 
a light vehicle driver and a truckmaster.  However, such 
records do not demonstrate that the Veteran was involved in 
any combat-related activity.  Further, although the record 
reflects that the Veteran received the National Defense 
Service Medal, the Vietnam Service Medical, and a 
Sharpshooter Badge, there is no evidence that such 
medals/badges were awarded for combat and/ or valor.  
Moreover, the record does not reflect that the Veteran was 
awarded any other award or decoration indicative of combat-
related service.

The Board finds that the Veteran has not provided any 
independent evidence that could corroborate his statements as 
to the occurrence of the claimed stressors.  In a 
"Information in Support of Claim for Service Connection For 
Post-Traumatic Stress Disorder (PTSD)" form received in 
September 1999, the Veteran indicated that he witnessed the 
death of two of his buddies, M. M. (in October 1967) and J. 
E. (in November 1967), while serving with the 494 
Transportation Company in the Mekong Delta.  However, 
information of record from the internet website, Vietnam 
Veterans Memorial, The Wall-USA, does not confirm the death 
of such persons.  Indeed, a search of the name, "M. M." 
does not show that anyone with such name was listed as a 
casualty.  Likewise, although a search of the last name 
"M." found four matches, J. P. M., M O.M., N. A. M, and W. 
T. M., the profiles of these individuals show that they each 
died either before or after the Veteran's August 10, 1967 to 
March 7, 1968 tour of duty in Vietnam.  Likewise, although a 
search of the name, "J. E." shows three matches, the 
profiles of such individuals again show that they each either 
died before or after the Veteran's tour in Vietnam.  Thus, 
other than the Veteran's testimony regarding the occurrence 
of the aforementioned stressors, the claims folder does not 
contain any additional evidence of their actual happening.  

With respect to non-combat related stressors, the Veteran has 
related an incident that occurred in November 1967, in which 
he witnessed the death of a young Vietnamese boy whom he had 
befriended.  According to the Veteran, in a June 1998 VA 
outpatient treatment record, one day while his unit was 
preparing for a mission, the little boy spotted him and ran 
to approach him, when he darted out into the path of an 
oncoming truck that pinned his head (crushing it) between the 
bumper of another vehicle.  The Board acknowledges that such 
event is inherently unverifiable, because no official record 
exists to account for the death of the civilian Vietnamese 
boy.  Nevertheless, the Board again finds that the Veteran 
has not provided any independent evidence that could 
corroborate his statements as to the occurrence of this 
claimed stressor.  Thus, other than the Veteran's testimony 
regarding the occurrence of the aforementioned stressor, the 
claims folder does not contain any additional evidence of 
their actual happening.  

Therefore, because the Veteran has not provided any evidence 
of combat with the enemy or any independent evidence that 
could corroborate his statements as to the occurrence of the 
claimed stressors, the Board concludes that the Veteran has 
not established the occurrence of a verifiable in-service 
stressor.  

Moreover, with respect to a current PTSD diagnosis, the 
record demonstrates that the Veteran has been diagnosed with, 
and sought treatment for PTSD since 1997 with examiners who 
have attributed PTSD to his Vietnam service.  However, as 
noted above, the evidence of record does not demonstrate that 
the Veteran was ever exposed to combat or that any of his 
claimed stressors actually occurred.  Thus, because the Board 
has found that there has not been verification of an in-
service stressor, the Board finds that any evidence, VA or 
private, which relates the Veteran's PTSD to his Vietnam 
service, is not competent, probative evidence, as it has not 
been shown to have been based on a verified military 
stressor.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish a current PTSD diagnosis related to the 
Veteran's active military service.  

In conclusion, because the Veteran has not provided any 
evidence of combat with the enemy or any independent evidence 
that could corroborate his statements as to the occurrence of 
the claimed stressors, the Board finds that the Veteran has 
not established the occurrence of a verifiable in-service 
stressor.  Additionally, the Board finds that the competent 
evidence of record fails to establish a current PTSD 
diagnosis related to the Veteran's active military service.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the Veteran has PTSD that is 
related to his active military service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2008), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
PTSD.  

B.  Psychiatric Disability, Other than PTSD

The Veteran also asserts that service connection is warranted 
for a psychiatric disability other than PTSD.  With respect 
to a current disability, the record reflects that the Veteran 
has been variously diagnosed with depression and depressive 
disorder since 1986.  However, in terms of an in-service 
injury or disease, the Veteran's service treatment records do 
not demonstrate that he complained of or sought treatment for 
any psychiatric disability in service.  In fact, on a 
February 1968 Report of Medical History provided in 
conjunction with his separation examination, the Veteran 
denied a history of depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  Moreover, 
on the corresponding Report of Medical Examination, the 
examiner indicated that the Veteran was psychiatrically 
normal.  

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran 
asserts that his current depression is related to service, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain psychiatric 
symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify"). 

The Board acknowledges that it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
such lack of contemporaneous evidence is for consideration in 
determining credibility.  Further, the Board notes that the 
lack of objective, clinical evidence of in-service complaints 
of, or treatment for depression or any other psychiatric 
disability is highly significant because service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . ."  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Hence, the Board finds 
that the lack of such evidence in the record to be highly 
probative, and that such is given a lot of weight and 
credibility because this was at a time contemporaneous to his 
service.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).  The Board again notes that the record is devoid of 
objective evidence of depression or depressive disorder until 
1986.  As such, the Board finds that any assertions by the 
Veteran as to the onset of his depression and/or depressive 
disorder to be less than credible. 

Further, the Board observes that there is no clinical opinion 
of record which relates the Veteran's current depression 
and/or depressive disorder to service.  Therefore, in the 
absence of any medical evidence that the Veteran's current 
depression and/ or depressive disorder is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
Veteran's initial demonstration of such conditions in 1986, 
years after his discharge from service, to be too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, in the 
absence of any evidence to the contrary, the Board finds that 
the preponderance of the evidence is against a grant of 
direct service connection for a psychiatric disability, other 
than PTSD.

The Board notes that the Veteran could be entitled to service 
connection on a presumptive basis if there is evidence that a 
psychosis was demonstrated within one year of separation from 
service.  However, the record does not demonstrate that the 
Veteran has been diagnosed with a current psychosis.  Thus, 
the Board concludes that the Veteran is also not entitled to 
a grant of service connection for psychiatric disability on a 
presumptive basis.

In conclusion, although the Veteran asserts that he has a 
psychiatric disability, other than PTSD, that is related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In this case, the 
negative evidence of record is of greater probative value 
than the Veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent medical 
evidence of record fails to establish that the Veteran's 
current depression and/or depressive disorder is a result of 
his service.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a psychiatric disability, other 
than PTSD, to include depressive disorder, and the claim must 
be denied.

2.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. 3.340, 3.341, 4.16 
(2008).

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a)(2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321(2008).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1)(2008).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA. 38 U.S.C.A. 7104(c) 
(West 1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The Veteran asserts that he is entitled to a total disability 
rating based on individual unemployability.  He is currently 
service-connected for only one disability--diabetes mellitus, 
which is rated as 20 percent disabling.  As such, he does not 
satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given. 

In such an instance, the question then becomes whether the 
Veteran's service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In this regard, in a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) received in July 2004, the Veteran reported 
that his diabetes mellitus prevented him from securing or 
following any substantially gainful occupation and that it 
had affected his full time employment as of May 17, 1991 He 
also reported that he left his last job because his heart 
condition got worse.  He further reported that he became too 
disabled to work and had last worked full time as of 
September 30, 1997.  He further noted that he had worked for 
his employer, a factory, as a maintenance person, from 1975 
to 1997 and that his highest level of educational attainment 
was seventh grade.

However, there is no evidence that the Veteran's service-
connected diabetes has prevented him from securing or 
following any substantially gainful occupation. Indeed, the 
record shows that it is non-service connected disabilities 
that preclude the Veteran from engaging in gainful 
employment.  In this regard, it is significant to point out 
that on a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) received in 
November 2001, the Veteran reported that his disaffective 
disorder prevented him from securing or following any 
substantially gainful occupation and that such disability 
affected his full time employment as of September 11, 1997.  
He also indicated that he became too disabled to work and had 
last worked full time as of September 11, 1997.    Moreover, 
a March 2001 Medical Advice Request provided in conjunction 
with the Veteran's claim for Social Security Disability 
benefits, shows that the Veteran's alleged limitations were 
his heart, shoulder pain, migraines, hand pain, and 
depression and that the alleged onset date of such 
disabilities was September 11, 1997.  Likewise, on an April 
2001 Social Security Notice, Explanation of Determination, it 
was noted that the Veteran indicated that he was disabled due 
to heart disease, shoulder pain, migraines, hand limitation, 
depression, anxiety, and illiteracy.  Moreover, although the 
record demonstrates that the Veteran was granted Social 
Security Disability benefits, the evidence does not reflect 
that he is in receipt of such benefits for his diabetes 
mellitus.  In fact, the Social Security Administration found 
that the Veteran's medical records showed that he was only 
disabled due to his depression and anxiety, which, as 
discussed above, have not been found to be due to the 
Veteran's military service.  Additionally, treatment records, 
including those submitted in association with the Veteran's 
Social Security disability claim, show that contrary to his 
assertions on his July 2004 VA Form 21-8940, the Veteran was 
released from employer, Stolle Products, in September 1997 
because of a shoulder injury and not because of his service-
connected diabetes mellitus.  His currently assigned 20 
percent rating for diabetes mellitus does not reflect that he 
requires regulation of activities.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  Therefore, in the absence of 
any evidence that the Veteran's service-connected diabetes 
mellitus, standing alone, is such as to preclude his securing 
and maintaining substantially gainful employment consistent 
with his education and occupational experience, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Hence, a total rating based on individual is not 
warranted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include depressive disorder 
is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


